Motion for an enlargement of time granted insofar as to extend the time for defendant-appellant to serve and file the record on appeal and appellant’s points to and including April 5, 1962, with notice of argument for April 17, 1962, said appeals to be argued or submitted when reached. If the appellant fails to comply with the condition imposed, the respondent may enter an order dismissing the appeals without notice to the appellant. Concur — Breitel, J. P., Valente, McNally, E'ager and Steuer, JJ.